Citation Nr: 0733944	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depression, as 
secondary to experimental drug ingestion.

2.  Entitlement to service connection for cognitive 
dysfunction, as secondary to experimental drug ingestion.

3.  Entitlement to service connection for a sleep disorder, 
as secondary to experimental drug ingestion.

4.  Entitlement to service connection for memory loss, as 
secondary to experimental drug ingestion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection in October 
2002, claiming severe depression and memory loss as secondary 
to an experimental ingestion that took place during his 
period of active service.  His claim was denied in an April 
2003 rating decision due to a lack of medical evidence 
linking his claimed conditions to experimental testing that 
took place on September 21, 1971.  Prior to that decision, a 
February 2003 VA examiner concluded that, "It is the opinion 
of this psychologist that the veteran's sense of depression 
is as likely as not related to his long history of substance 
abuse.  This psychologist knows of no data that indicates 
that alcohol dependence can be caused buy a single event or 
ingesting a drug." 

The Board notes that the name of the drug, aside from its 
chemical formula, is not contained within the claimant's 
record.  However, the chemical composition of the drug is 
noted, along with its "Chemical Type," listed as 
"Substituted Hydroxy Acetate," and its "Pharmacologic 
Type," listed as "Anti-Cholinergic."  

The veteran's file contains a document labeled "Monthly 
Report, RTP 12238, September," which stated:

Eleven subjects were used in a study of the effects 
of EA 3834 after single dose oral administration.  
The ID50 was found to be slightly less than twice 
the ID50 after IV administration.  The onset time 
was about 2 hours and partial recover occurred at 
about 7 hours.  The effects were the same as those 
produced by IV administration except that 
gastrointestinal symptoms were more prominent.

The veteran authored a report of his experience while on the 
drug, dated September 22, 1971, in which he noted, "This 
drug made me sleepy, lightheaded, impatient and muddled my 
thinking."  He went on to state that, "This drug also 
affects a person's sense of balance.  This morning I was 
talking with some friends of mine and they said I talked but 
didn't make sense last night.  I don't remember even talking 
to them."

Clinical notes from September 21, 1971 noted, "Unable to 
comprehend instructions," "disoriented conversations," 
"completely disoriented-hallucinating smoking imaginary 
cigarettes.  Somewhat hostile-refusing to return to room-hard 
to manage."  Later in the experiment, the veteran was 
described as "untestable in all phases."

There is no evidence in the record to show that the RO has 
submitted a request for information to the Department of the 
Army, or the United States Army Medical Research and Materiel 
Command, in order to obtain a detailed report of the nature 
and type of experimental testing of September 21, 1971, to 
include information about the type of drug administered and 
any reports of long-term or short-term affects therefrom.    

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Department 
of the Army and the United States Army 
Medical Research and Materiel Command in 
order to obtain a detailed report of the 
nature and type of experimental testing 
of September 21, 1971, to include 
information about the type of drug 
administered and any 
reports/studies/information of long-term 
or short-term affects therefrom.  Any 
negative response should be properly 
annotated in the record.

2.  Once a reply has been received pursuant 
to number (1) above, the AMC should again 
review the record, and undertake any 
additionally indicated action, to include a 
VA examination.  The claims file, to include 
information as to the specific type of drug 
used in the testing and any follow-up studies 
conducted, must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  The examiner 
should respond to the following:

Is it at least as likely as not (a 50 percent 
probability or greater) that the veteran has 
depression, cognitive dysfunction, a sleep 
disorder, or a memory disorder  that is/are 
etiologically related to the experimental 
testing performed on September 21, 1971, or 
otherwise to the veteran's military service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

